            Case 2:18-cv-05008-FMO-AFM Document 202 Filed 01/28/21 Page 1 of 4 Page ID #:4433



                      1 DAVID R. ZARO (BAR NO. 124334)
                        JOSHUA A. DEL CASTILLO (BAR NO. 239015)
                      2 NORMAN M. ASPIS (BAR NO. 313466)
                        ALLEN MATKINS LECK GAMBLE
                      3 MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      4 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      5 Fax: (213) 620-8816
                        E-Mail: dzaro@allenmatkins.com
                      6         jdelcastillo@allenmatkins.com
                                naspis@allenmatkins.com
                      7
                        Attorneys for Receiver
                      8 GEOFF WINKLER
                      9                             UNITED STATES DISTRICT COURT
                     10                            CENTRAL DISTRICT OF CALIFORNIA
                     11                                   WESTERN DIVISION
                     12 SECURITIES AND EXCHANGE                     Case No. 2:18-cv-05008-FMO-AFM
                        COMMISSION,
                     13                                             NOTICE OF SEVENTH INTERIM
                                 Plaintiff,                         APPLICATION OF RECEIVER, GEOFF
                     14                                             WINKLER, AND ALLEN MATKINS
                                                                    LECK GAMBLE MALLORY &
                     15               v.                            NATSIS LLP, GENERAL COUNSEL
                                                                    TO THE RECEIVER, FOR PAYMENT
                     16                                             OF FEES AND REIMBURSEMENT OF
                        RALPH T. IANNELLI and ESSEX                 EXPENSES
                     17 CAPITAL CORP.,                              [July 1, 2020 - December 31, 2020]
                     18                     Defendants.             [Seventh Interim Application;
                                                                    Memorandum of Points and Authorities;
                     19                                             Declaration of Geoff Winkler; and
                                                                    [Proposed] Order submitted concurrently
                     20                                             herewith]
                     21                                             Date: March 4, 2021
                                                                    Time: 10:00 a.m.
                     22                                             Ctrm: 6D
                                                                    Judge Hon. Fernando M. Olguin
                     23
                     24               PLEASE TAKE NOTICE THAT on March 4, 2021, or as soon thereafter as
                     25 this matter may be heard in Courtroom 6D of the above-captioned Court, located at
                     26 350 W. 1st Street, 6th Floor, Los Angeles, CA 90012, Geoff Winkler (the
                     27 "Receiver"), the Court-appointed permanent receiver for Defendant Essex Capital
                     28 Corporation and its subsidiaries and affiliates, and his counsel of record, Allen
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1235130.01/LA
            Case 2:18-cv-05008-FMO-AFM Document 202 Filed 01/28/21 Page 2 of 4 Page ID #:4434



                      1 Matkins Leck Gamble Mallory & Natsis LLP ("Allen Matkins"), will and hereby do
                      2 submit their collective Seventh Interim Application for Payment of Fees and
                      3 Reimbursement of Expenses (the "Fee Application").
                      4               The Fee Application has been submitted concurrently herewith. Pursuant to
                      5 the Fee Application, the Receiver and Allen Matkins seek approval and payment of
                      6 their respective fees and expenses for the period from July 1, 2020 through
                      7 December 31, 2020, as follows1:
                      8          Applicant                Fees                Expenses            Total Amount
                                 Receiver              $294,125.20             $703.76             $294,828.96
                      9
                                 Allen Matkins         $214,731.90            $8,666.16            $223,398.06
                     10
                                 Total
                     11                                $508,857.10            $9,369.92            $518,227.02

                     12
                                      The Fee Application is based on this Notice of Fee Application, the
                     13
                            concurrently filed and supporting Memorandum of Points and Authorities, the
                     14
                            Declaration of Geoff Winkler, and any argument or evidence presented to the Court
                     15
                            at the hearing on the Fee Application.
                     16
                                      Any interested parties who wish to review the Fee Application may do so by
                     17
                            accessing the Receiver's website at www.essex-receivership.com, or by accessing
                     18
                            the Fee Application via the United States District Court's PACER (Public Access to
                     19
                            Court Electronic Records) system (account required) at www.pacer.gov.
                     20
                                      Procedural Requirement: If you oppose the Fee Application, you are
                     21
                            required to file your written opposition with the Office of the Clerk, United
                     22
                            States District Court, 255 East Temple Street, Los Angeles, CA 90012-4701,
                     23
                     24
                            1
                     25          The Receiver and Allen Matkins request payment of their fees, on an interim
                                 basis, at a reduced percentage of 80%, with the remaining "holdback" subject to
                     26          payment at the time of the Receiver's and Allen Matkins' submission of their
                                 final fee application in this matter. Accordingly, by the Fee Application, the
                     27          Receiver requests that the Court authorize an interim payment of his fees and
                                 expenses in the amounts of $235,300.16 and $703.76, respectively, and Allen
                     28          Matkins' fees and expenses in the amounts of $171,785.52 and $8,666.16,
       LAW OFFICES
                                 respectively.
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1235130.01/LA                               -2-
            Case 2:18-cv-05008-FMO-AFM Document 202 Filed 01/28/21 Page 3 of 4 Page ID #:4435



                      1 and serve the same on the undersigned not later than twenty-one (21) days
                      2 prior to the above-referenced hearing date.
                      3
                      4 Dated: January 28, 2021                ALLEN MATKINS LECK GAMBLE
                                                                 MALLORY & NATSIS LLP
                      5                                        DAVID R. ZARO
                                                               JOSHUA A. DEL CASTILLO
                      6                                        NORMAN M. ASPIS
                      7
                                                               By:        /s/    Norman M. Aspis
                      8                                              NORMAN M. ASPIS
                                                                     Attorneys for Receiver
                      9                                              GEOFF WINKLER
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1235130.01/LA                     -3-
Case 2:18-cv-05008-FMO-AFM Document 202 Filed 01/28/21 Page 4 of 4 Page ID #:4436



    1                                           PROOF OF SERVICE
    2                   Securities and Exchange Commission v. Ralph T. Iannelli and Essex Capital Corporation
                                    USDC, Central District of California – Case No. 2:18-cv-05008-FMO-AFM
    3
             I am employed in the County of Los Angeles, State of California. I am over the age
    4 of 18 and not a party to the within action. My business address is 865 S. Figueroa Street,
      Suite 2800, Los Angeles, California 90017-2543.
    5
             On January 28, 2021, I caused to be served on all the parties to this action addressed
    6 as stated on the attached service list the document entitled: NOTICE OF SEVENTH
      INTERIM APPLICATION OF RECEIVER, GEOFF WINKLER, AND ALLEN
    7
      MATKINS LECK GAMBLE MALLORY & NATSIS LLP, GENERAL COUNSEL TO
    8 THE RECEIVER, FOR PAYMENT OF FEES AND REIMBURSEMENT OF
      EXPENSES [July 1, 2020 – December 31, 2020]
    9
                 OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
   10             and mailing today following ordinary business practices. I am readily familiar with
   11             the firm's practice for collection and processing of correspondence for mailing; such
                  correspondence would be deposited with the U.S. Postal Service on the same day in
   12             the ordinary course of business.
   13            OVERNIGHT DELIVERY:                I deposited in a box or other facility regularly
                  maintained by express service carrier, or delivered to a courier or driver authorized
   14             by said express service carrier to receive documents, a true copy of the foregoing
   15             document(s) in sealed envelope(s) or package(s) designed by the express service
                  carrier, addressed as indicated on the attached service list, with fees for overnight
   16             delivery paid or provided for.
   17            HAND DELIVERY:               I caused to be hand delivered each such envelope to the
                  office of the addressee as stated on the attached service list.
   18
                 ELECTRONIC MAIL: By transmitting the document by electronic mail to the
   19             electronic mail address as stated on the attached service list.
   20            E-FILING: By causing the document to be electronically filed via the Court's
                  CM/ECF system, which effects electronic service on counsel who are registered with
   21             the CM/ECF system.
   22            FAX: By transmitting the document by facsimile transmission. The transmission
                  was reported as complete and without error.
   23

   24
            I declare that I am employed in the office of a member of the Bar of this Court at
      whose direction the service was made. I declare under penalty of perjury under the laws of
   25 the United States of America that the foregoing is true and correct. Executed on
      January 28, 2021 at Los Angeles, California.
   26
                                                                        /s/ Martha Diaz
   27
                                                                        Martha Diaz
   28


        1153214.99/LA
                                                                -1-
